Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan W. Smith (703-413-3000) on 5/25/2022.

The application has been amended as follows: 
In the Claims proposed on (5/25/22):
Claim 1. (Currently Amended) A method of manufacturing a three-dimensional multi-
layer electronic device, comprising:
a unit forming process of forming [[a]] multi-layer units including an electronic component and a circuit wiring by three-dimensional lay-out forming, each of the multi-layer units including a first resin layer formed on a base material; and
a unit lay-out process of manufacturing a three-dimensional multi-layer electronic device by separating the first resin layer of each of the multi-layer units from the base material and laying out the multi-layer units integrally in a vertical direction.
Claim 2. (Currently Amended) The method of manufacturing a three-dimensional multi-layer electronic device according to claim 1, 
wherein the unit forming process includes:
a space forming step of forming a space in which the electronic component is configured to be accommodated at a planned mounting position of the electronic component; and
a mounting step of mounting the electronic component in the space, and wherein the unit lay-out process includes:
a cavity forming step of forming a cavity portion by closing the space by a bottom surface of an upper multi-layer unit.

Claim 3. (Currently Amended) The method of manufacturing a three-dimensional multi-layer electronic device according to claim 1, 
wherein the unit forming process includes:
a conductive terminal forming step of forming in an upper multi-layer unit of the multi-layer units a conductive terminal for electrical connection to a lower multi-layer unit when the multi-layer units are laid out in the vertical direction, and wherein the electronic component includes:
a connection pin that extends above an upper surface of the lower multi-layer unit for electrical connection to [[a]] the conductive terminal of the upper multi-layer unit when the multi-layer units are laid out in the vertical direction.

Claim 4. (Currently Amended) The method of manufacturing a three-dimensional multi- layer electronic device according to claim 1,
wherein in the unit lay-out process, at least one of the multi-layer units to be integrally laid out in the vertical direction is a shared multi-layer unit a second electronic component different from the electronic component or a second circuit wiring having a pattern different from that of the circuit wiring, by which a three-dimensional multi-layer electronic device differed from the three-dimensional multi-layer electronic device is manufactured.

Claim 5. (Canceled)

Claim 6. (New) The method of manufacturing a three-dimensional multi-layer electronic device according to claim 1, wherein
the base material is a common base material on which the first resin layer of each of the multi-layer units is formed, and
the base material is melted prior the multi-layer units being separated from the base material.

In the Title:
Amend the title to: “THREE-DIMENSIONAL MULTI-LAYER ELECTRONIC DEVICE PRODUCTION METHOD” in order to clearly describe the invention to which the claims are amended/directed.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
May 31, 2022